DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/12/2021 is acknowledged. Claims 25-35 are pending in the application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “494”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “456” has been used to designate both an inner surface of the needle hub in Fig. 5C, and an inner surface of the needle guard casing in Fig. 5A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
For the following errors, references will be made to the Specification (43 page copy, filed 10/10/2019).  The part number “456” is used for multiple different parts in the specification.  For .
Appropriate correction is required.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 line 13 recites “when the needle extends through the needle hub”.  It is not clear whether there is another limitation that corresponds with this limitation such that it is true when this limitation is true.  It is recommended the limitation is amended to “wherein the needle extends through the needle hub”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The following Wands factors have been applied:
(A) The nature of the invention is not enabled by the disclosure due to the lack of explanation or guidance in the specification of how the claimed result of “the needle guard is removable from the needle hub being retained in the needle guard casing once the needle tip is received in the needle guard” can be achieved.  The specification (43 page copy, filed 10/10/2019) recites on Page 17, lines 13-15 that needle 420 is attached to needle hub 416.  Therefore the distance between the needle tip and the needle hub is a fixed distance.  The needle guard cannot be removable from the needle hub once the needle tip is received in the needle guard (“once” is interpreted to mean “at the time when”).  As best understood by the Examiner, the needle guard must be removed from the needle hub in order for the needle tip to be received in the needle guard, and therefore the needle guard must be removable before the needle tip is received in the needle guard.  There is no guidance or explanation within the disclosure of how the needle guard can be removable from the needle hub once the needle tip is received in the needle guard.  
 (B) As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of explanation on determining how the needle guard is removable once the needle tip is received in the needle guard, one could not make or use the invention without undue experimentation.
(C) As to the amount of direction provided by the inventor; the specification provides no clarity as to how the result is accomplished and one of ordinary skill in the art would not be able to make or 
(D) As to the level of experimentation; due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of “the needle guard is removable from the needle hub being retained in the needle guard casing once the needle tip is received in the needle guard” and thus the invention is not enabled.
The same limitation is also recited in the specification (43 page copy, page 9 lines 12-14) and should receive the same corrections received by claim 25. For purposes of examination, the limitation will be interpreted as “the needle guard is removable from the needle hub being retained in the needle guard casing upon withdrawal of the needle from the catheter tube”. 
Claims 30 and 31 each recite in lines 4-8 “whereby the needle guard is brought into retaining contact with the catheter by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion”.  
In determining whether or not the specification is enabling regarding this limitation, the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) have been applied below. 
The following Wands factors have been applied:
(A) The nature of the invention is not enabled by the disclosure due to the lack of explanation or guidance in the specification of how the claimed result of “the needle guard is brought into retaining contact with the catheter hub” and “a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion” can be achieved.  Claims 30 and 31 are each dependent on claim 25 which recites that the needle guard is movably retained in a needle guard casing.   
 (B) As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of explanation on determining how the needle guard can be in retaining contact with the catheter hub, one could not make or use the invention without undue experimentation.
(C) As to the amount of direction provided by the inventor; the specification provides no clarity as to how the result is accomplished and one of ordinary skill in the art would not be able to make or use the invention. The amount of direction provided is therefore insufficient to constitute an enabling disclosure.
(D) As to the level of experimentation; due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of “whereby the needle guard is brought into retaining contact with the catheter by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion” and thus the invention is not enabled.
The same limitation is also recited in the specification (43 page copy, page 9 lines 12-14) and should receive the same corrections received by claim 25. For purposes of examination, the limitation . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites in line 3 “between the two”.  It is unclear which two structures are referred to by the word “two”.  Therefore the scope of the claim is indefinite.  For purposes of examination, “the two” will be interpreted as “the catheter hub and the needle guard casing”. 
Claim 29 recites in line 3 “said at least one projection and/or groove”.  This limitation lacks antecedent basis in the claim since it refers to a projection and/or groove in the needle guard casing whereas the initially recited projection and/or groove recited is in the needle hub. 
Claim 29 recites in lines 2-3 “the needle hub housing is provided with at least one projection and/or groove or vice versa”.  It is unclear how the recitation of “or vice versa” narrows the scope of the claim, and therefore the scope of the claim is unclear. The limitation appears to either be unnecessary or misplaced in the claim.  It is recommended that the limitation “the needle hub housing is provided with at least one projection and/or groove or vice versa matching with said at least one projection and/or groove provided in an outer wall of an upper and and/or lower part of the needle guard casing” 
Claim 30 recites in line 4 “its ready position”.  This limitation lacks antecedent basis in the claim. 
Claim 31 recites in line 4 “its ready position”.  This limitation lacks antecedent basis in the claim. 
Claim 32 recites in line 12 “the lower end of the needle guard”.  This limitation lacks antecedent basis in the claim. 
Claim 32 recites in line 13 “the ready to use position”.  This limitation lacks antecedent basis in the claim. 
Claim 32 recites in line 13 “the entire catheter hub portion”.  This limitation lacks antecedent basis in the claim. It is recommended the limitation is amended to “a catheter hub portion”. 
Claim 33 recites in line 3 “said at least one projection and/or groove”.  This limitation lacks antecedent basis in the claim since it refers to a projection and/or groove in the catheter hub whereas the initially recited projection and/or groove recited is in the needle hub. 
Claim 33 recites in lines 2-3 “the needle hub housing is provided with at least one projection and/or groove or vice versa”.  It is unclear how the recitation of “or vice versa” narrows the scope of the claim, and therefore the scope of the claim is unclear. The limitation appears to either be unnecessary or misplaced in the claim.  It is recommended that the limitation “the needle hub housing is provided with at least one projection and/or groove or vice versa matching with said at least one projection and/or groove is provided in an outer wall of the catheter hub” is amended to recite “the needle hub housing is provided with at least one projection and/or groove matching with at least one corresponding projection and/or groove provided in an outer wall of the catheter hub”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,234,999 to Wemmert. 
Regarding Claim 25, Wemmert teaches an intravenous catheter assembly (Fig. 1-8, element 10) comprising: a catheter tube (Fig. 1-8, element 21); a catheter hub (Fig. 1-8, element 24) having a distal end and a proximal end, wherein the distal end is joined to the catheter tube (Col. 4, lines 13-16; the catheter hub is joined to the proximal end of the catheter tube, thus the catheter tube is joined to the distal end of the catheter hub) and the proximal end defines a housing having an inner space (See Annotated Fig. 7 next page); a needle (Figs. 1-8, element 31) extending through the catheter hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip (Col. 4, lines 48-49); a port (Figs 1-8, element 25) extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub (shown in Figs. 1-2); a needle hub (Figs. 1-8, element 34) attached to the proximal end of the needle having a 
    PNG
    media_image1.png
    396
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    556
    media_image2.png
    Greyscale
housing (See Annotated Fig. 6 above); a needle guard (Figs. 1-8, element 49) slidably arranged on the needle (Col. 5, lines 37-48; arms 49a of the needle guard slide along the needle 31), wherein the needle guard is movably retained in a needle guard casing (Figs. 1-8, element 40; arms 49a of the needle guard 49 are moveable as disclosed in Col. 5, lines 49-55, and the needle guard 49 is retained in the needle guard casing 41 throughout use as shown in Figs. 5-8, thus the needle guard is moveably retained in the needle guard casing) and the needle guard casing is movably retained in the housing of the needle hub (Col. 5, lines 5-14; fingers 39 are interpreted as part of the needle hub housing and moveably retain the needle guard casing 40), wherein the needle extends through the needle hub, catheter hub and the catheter tube (Figs. 1 and 5), wherein the needle guard is removable from the needle hub (Fig. 8 shows the needle guard 49 removed from the needle hub) being retained in the needle guard casing (Fig. 8, after being removed from the needle hub, the needle guard 49 is still retained in the needle guard casing 40) upon withdrawal of the needle from the catheter tube (Col. 5, lines 60-65). 
Regarding Claim 26, Wemmert teaches all of the limitations of claim 25 as discussed above, and further teaches wherein the needle guard casing comprises an upper part and a lower part together forming a chamber for housing the needle guard wherein the upper part of the needle guard casing is received on the lower part (See Annotated Fig. 7 next page; the chamber for housing the needle guard is formed by the inner walls of the upper and lower parts of the needle guard casing). 

    PNG
    media_image3.png
    581
    705
    media_image3.png
    Greyscale

Regarding Claim 27, Wemmert teaches all of the limitations of claim 26 as discussed above, and further teaches wherein the chamber is provided in a bottom portion of the upper part (the proximal side of the upper part is considered the bottom portion) whereas the chamber is provided in a top portion in the lower part (the distal side of the lower part is consider the top portion)(the chamber is provided by all portions of the upper part and the lower part, thus the chamber is provided by the bottom portion of the part and the top portion of the lower part) and wherein both the upper part and lower part have a bore to receive the needle (See Annotated Fig. 7 above). 
Regarding Claim 28, Wemmert teaches all of the limitations of claim 26 as discussed above, and further teaches wherein a distal end of the upper part is provided with a fitment (See Annotated Fig. 7 above) which is configured to be received in the housing of the catheter hub to create a secure connection between the catheter hub and the needle guard casing (Col. 6, lines 7-11; frictional engagement between the distal portion of the needle guard casing 40 and the catheter hub 24 is interpreted as a secure connection since the frictional engagement helps hold the needle guard casing 

    PNG
    media_image4.png
    593
    497
    media_image4.png
    Greyscale
Regarding Claim 29, Wemmert teaches all of the limitations of claim 25 as discussed above, and further teaches wherein the needle hub housing is provided with at least one projection and/or groove matching with at least one corresponding projection and/or groove provided in an outer wall of an upper and and/or lower part of the needle guard casing (See Annotated Fig. 7.1 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2017/0043135 to Knutsson, and further in view of US Patent App. Pub. 2015/0238733 to bin Abdulla. 
Regarding Claim 32, Knutsson teaches an intravenous catheter assembly comprising: a catheter tube (Fig. 3, element 202), a catheter hub (Fig. 4, 200) having a distal end and a proximal end, wherein the distal end is joined to the catheter tube (Par. 0019, "extending distally") and the proximal end defines a housing (Fig. 3, element 201) having inner space (Fig. 4, element 204); a needle (Par. 0022, element 302) extending through the catheter hub and the catheter tube (Par. 0022, the needle is received in the catheter tube) and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip (Par. 0022, the needle comprises a needle shaft and a needle tip, the tip extending distally from the needle hub); a needle hub (Fig. 4, element 301) attached to the proximal end of the needle having a housing; a needle guard (Par. 0025, element 100) slidably arranged on the needle (Par. 0028; the needle unit being displaceable relative to the needle guard 100 is interpreted as the needle guard being slidably arranged on the needle; shown in Fig. 4) and an upper end of the needle guard being securely retained in the housing of the catheter hub (the distal end of the needle guard is interpreted as an upper end; the needle guard is retained in the catheter hub as disclosed in Par. 0028 lines 5-7, since the distal end of the needle guard is enclosed by the housing of catheter hub as shown in Fig. 4 when the needle guard is retained, the upper end of the needle guard is securely retained in the housing of the catheter hub) exposing the lower end of the needle guard (the proximal end of the needle guard is interpreted as the lower end, the catheter hub encloses the needle guard except for the lower end of the needle guard, leaving it exposed) and wherein in a ready to use position, a catheter hub portion with the lower end of the needle guard is securely retained in an inner space of the needle hub (Par. 0023, in a ready to use position, the proximal end of the catheter hub is “snugly and releasable” received in the needle hub; this is interpreted as “securely retained” since 
Knutsson is silent regarding a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub. 
Bin Abdulla teaches an analogous invention directed to an intravenous catheter assembly (Fig. 2) comprising a catheter hub (Fig. 2, element 112) and a port (Fig. 2, element 128) extending outwardly in a direction perpendicular to the axial direction (Fig. 2, the axial direction is the axial direction of the catheter tube 114) from a sidewall of the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter hub of Knutsson to include a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub, as taught by bin Abdulla, in order to introduce fluid into the catheter hub and allow connection to medicine or fluids (bin Abdulla, Par. 0056). 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson and bin Abdulla, as applied to Claim 32, and further in view of U.S. Patent No. 9,345,862 to Baid. 
Regarding Claim 33, the modified assembly of Knutsson and bin Abdulla teaches all of the limitations of claim 32 as discussed above, and Knutsson further teaches at least one projection and/or groove (Fig. 4, element 206) matching with at least one corresponding projection and/or groove (Fig. 4, element 205) but is silent regarding wherein the at least one projection and/or groove is provided on an inner wall of the needle hub housing and the at least one corresponding projection and/or groove is provided in an outer wall of the catheter hub. 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein an inner wall of the needle hub housing (Fig. 3A, elements 58 and 60; elements 58 and 60 are provided on the needle guard of Baid, but the inner wall of 58/60 is analogous 
    PNG
    media_image5.png
    427
    876
    media_image5.png
    Greyscale
Knutsson as shown in Annotated Figures below) is provided with at least one projection and/or groove (Fig. 1A, element 78 is a projection, further shown in Fig. 3A) matching with at least one corresponding projection and/or groove (Fig. 1A, element 80 is a groove, as disclosed in Col. 10, lines 36-54) provided in an outer wall of the catheter hub (Fig. 1A, groove 80 is provided on the outer wall of catheter hub 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify an inner wall of the needle hub housing of the modified assembly of Knutsson and bin Abdulla to provide at least one projection and/or groove, and to modify an outer wall of the catheter hub of the modified assembly of Knutsson and bin Abdulla to provide at least one matching corresponding projection and/or groove, as taught by Baid, in order to in order to retain the needle hub to the catheter until a pulling force exerted by the needle becomes great enough to disengage the assembly (Baid, Col. 10, lines 45-55). 
Regarding Claim 34, the modified assembly of Knutsson and bin Abdulla teaches all of the limitations of claim 32 as discussed above, and Knutsson further teaches wherein the needle guard includes a base portion (Fig. 4, element 101) and first and second arms extending from the base portion 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein the needle guard (Fig. 3A) is brought into retaining contact with the catheter hub by retaining means (Col. 10, line 65 - col. 11, line 26) for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm (Col. 10, line 65 - col. 11, line 26; the first retaining means comprises a disc-like protrusion provided on each arm of the needle guard) and a retaining depression formed in an inner surface of the catheter hub (Col. 11, lines 10-18; the second retaining means comprise the retaining depression formed on an inner surface of the catheter hub) and adapted to receive the retaining protrusion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first arm of the needle guard of the modified assembly of Knutsson and bin Abdulla to be brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining 
Regarding Claim 35, the modified assembly of Knutsson, bin Abdulla, and Baid teaches all of the limitations of claim 33 as discussed above, and Knutsson further teaches wherein the needle guard includes a base portion (Fig. 4, element 101) and first and second arms extending from the base portion (Fig. 4, element 103, Par. 0029), wherein the first arm is deflected radially outwards by the needle against a restoring force when the needle is in the ready to use position (Par. 0026, the first arm 103 is urged away from its resting state, by deflecting outwards as shown in Fig. 4). The modified assembly if Knutsson and bin Abdulla is silent regarding whereby the needle guard is brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion. 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein the needle guard (Fig. 3A) is brought into retaining contact with the catheter hub by retaining means (Col. 10, line 65 - col. 11, line 26) for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm (Col. 10, line 65 - col. 11, line 26; the first retaining means comprises a disc-like protrusion provided on each arm of the needle guard) and a retaining depression formed in an inner surface of the catheter hub (Col. 11, lines 10-18; the second retaining means comprise the retaining depression formed on an inner surface of the catheter hub) and adapted to receive the retaining protrusion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first arm of the needle guard of the modified assembly of Knutsson . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent App. Pub. 2010/0280455 to Ogawa teaches an intravenous catheter assembly with a needle guard/needle guard casing (Fig. 5, elements 91 and 92) which are movably retained in catheter hub (3), the catheter hub movably retained in a needle hub housing (52). 
US Patent App. Pub. 2013/0178800 to Domonkos teaches a needle guard slidably disposed on a needle (Figs. 1-8) where the needle guard comprises a base portion (Fig. 7, element 108) and first and second retaining arms (Fig. 7, elements 103, 112) wherein the first arm comprises a retaining protrusion (Fig. 6, element 111) and the catheter hub comprises a retaining depression (Fig. 6, the area on the catheter wall above element 202). 
U.S. Patent No. 8,348,893 to Carlyon teaches a needle guard casing wherein the casing comprises an upper part and a lower part (Fig. 2, elements 14a/14b) defining a chamber for housing a needle guard, wherein the upper part is received on the lower part. 
US Patent App. Pub. 2014/0364809 to Isaacson teaches an intravenous catheter assembly with a needle hub (Fig. 12B, element 21), and needle guard/needle guard casing (30), wherein the needle guard casing is movably retained in the housing of the needle hub. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.